Judgment, Supreme Court, New York County (John A.K. Bradley, J., at suppression hearing; Joan Sudolnik, J., at trial and sentence), rendered May 4, 2001, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 18 years to life, affirmed.
Defendant raises a number of issues, including, among other things, the sufficiency of the evidence supporting his conviction of depraved indifference murder, the admissibility of his written and videotaped statements, and the propriety of the court’s adverse inference charge against him for not calling a witness. For the following reasons, we affirm defendant’s conviction and reject his claims of error.
*419The record in this case reveals that defendant was interviewed by New York Police Department Detective Kevin Ahearn and two other detectives at his home in Brooklyn after his car was found at the scene of a shooting, and that he agreed to accompany the detectives to the precinct. When they arrived, Ahearn left defendant with the other detectives and had no further connection with the investigation. Defendant told the detectives that he and several friends were outside a Manhattan nightclub when they became involved in a verbal altercation with a group of men, which quickly escalated into a street brawl. Defendant tried to break up the fight and told the bouncers from the club that he was a law enforcement agent. He initially claimed that he found the gun on the street and that it accidentally discharged when he was punched in the face. Subsequently, he admitted that the gun used in the shooting was his, that he was not authorized to carry it, and that he shot the man who punched him, but claimed the shooting was in self-defense. He stated that he gave the gun to a friend in Brooklyn after the incident. The detectives took defendant to retrieve it.
While the detectives and defendant were out retrieving the gun, an attorney named Berger called the precinct and spoke to detective Ahearn. Berger stated that he was from defendant’s union and asked if defendant was at the precinct. Ahearn told Berger that defendant was out with other detectives. Berger asked if defendant was under arrest. Ahearn replied that he was not, and that defendant came to the precinct voluntarily, was given his Miranda warnings and had already made statements. Berger did not claim to represent defendant, and did not request that questioning cease. He gave Ahearn his telephone number and stated that defendant could call him if he needed him.
When defendant returned to the precinct with the other detectives, he began to write out a statement. He was advised at that point that Berger called and he was given Berger’s telephone number. Defendant acknowledged Berger was the union attorney but did not ask to contact him or indicate that Berger was his lawyer. He took the slip of paper that Berger’s number was written on and put it in his pocket. Defendant then completed his written statement where he again stated that he fired a shot because he felt his life was in danger.
In a subsequent videotaped statement to an Assistant District Attorney, defendant again claimed that he shot in self-defense but that he did not intend for the bullet to hit anyone. He stated that he did not believe he shot anyone because the gun was *420pointed downward. Defendant acknowledged that he did not see a weapon in the hands of the person who punched him.
The victim, who was apparently also involved in the fight, was shot in the buttocks with a hollow point bullet and died a week later from his injuries.
The jury acquitted defendant of intentional murder but convicted him of depraved indifference murder.
Although defendant did not object to the trial court’s instruction to the jury on the elements of depraved indifference murder, the People acknowledge that his challenge to the sufficiency of the evidence is only “partially unpreserved.” Defendant argued in his motion to dismiss at the close of the People’s case, as he does here, that the evidence did not demonstrate that he acted with the requisite “callous disregard” or “wanton indifference to human life” necessary to sustain a depraved indifference murder. Where a motion to dismiss for insufficient evidence is made, in order to preserve that issue for appeal, the argument must be “specifically directed” at the alleged error (People v Gray, 86 NY2d 10, 19 [1995]). Such specificity must be more than “a general motion to dismiss” (id.) but is “sufficient if the party made his position with respect to the ruling or instruction known to the court” (CPL 470.05).
Defendant did, in his motion to dismiss at the close of the People’s case, set forth the basis of his argument that the evidence was insufficient to prove depraved indifference murder. Reference was made to the absence of prosecution witnesses who actually saw the shooting and the fact that only defendant’s statements place the weapon in his hands and identify him as the shooter. While defendant was not overly expansive on each of these topics, taken as a whole, the motion was sufficiently specific to preserve this issue for our consideration (cf. People v Cona, 49 NY2d 26, 33 n 2 [1979]).
Limiting review to whether there was legally sufficient evidence to support defendant’s conviction for murder under a theory of depraved indifference based on the court’s charge as given without exception (People v Sala, 95 NY2d 254, 260 [2000]), we find that the evidence was sufficient to establish depraved indifference murder. “Reckless homicide cannot be elevated into depraved indifference murder merely because the actions of the defendant created a risk of death, however grave or substantial that risk may have been” (People v Suarez, 6 NY3d 202, 213 [2005]). To establish depraved indifference murder the People must prove “circumstances evincing a depraved indifference to human life, recklessness and a grave risk of death to another person” (id. at 216 [internal quotation marks omitted]). “To *421rise to the level of depraved indifference, the reckless conduct must be so wanton, so deficient in a moral sense of concern, so devoid of regard of the life or lives of others, and so blameworthy as to warrant the same criminal liability as that which the law imposes upon a person who intentionally causes the death of another” (People v Gonzalez, 1 NY3d 464, 468-469 [2004] [internal quotation marks omitted]).
Viewing the evidence in the light most favorable to the People, we find that defendant acted with “depraved indifference.” While the only evidence of the actual shooting were defendant’s statements that had several variants ranging from self-defense to lack of intent to hurt anyone, it is clear that a reasonable view of evidence supports the jury’s determination. Whether considered from the perspective of defendant firing a gun into a crowd, that included the victim without the conscious objective of killing or seriously injuring anyone, or from the perspective of shooting the victim to cause only serious physical injury while at the same time creating a grave risk of death, defendant’s actions rise to the level of being so wanton and so deficient in moral sense of concern or regard for the life or lives of others as to be sufficient to support a depraved indifference murder conviction. Further, defendant’s conduct in bringing a gun to a street brawl demonstrates a degree of wanton disregard and callousness toward the persons involved in the brawl (see People v Dingle, 30 AD3d 1121 [2006], lv denied 7 NY3d 925 [2006]). This is exacerbated by the fact that defendant knowingly used hollow point ammunition in the gun, which causes maximum damage to the body upon impact. Accordingly, defendant’s conviction should be affirmed.
The court properly denied suppression of defendant’s written and videotaped statements. There was no evidence to support the conclusion that an attorney had entered the case on defendant’s behalf (see People v West, 81 NY2d 370 [1993]; People v Cameron, 6 AD3d 273 [2004], lv denied 3 NY3d 672 [2004]). The attorney in question did not identify himself as defendant’s lawyer, but as an attorney for defendant’s union, and he merely inquired about defendant’s status. He did not claim that he had been retained to assist defendant in this particular matter. When informed that defendant had already waived his rights and made statements, the attorney did not ask that questioning cease. In any event, any error in admitting defendant’s written and videotaped statements was harmless. Prior to making the written and videotaped statements, defendant had already made oral statements to the police in which he admitted that the gun belonged to him and that he fired the fatal shot (see People v *422Henriquez, 214 AD2d 485, 486 [1995], lv denied 86 NY2d 873 [1995]).
The court properly granted the People’s request for an adverse inference instruction based upon defendant’s failure to call his friend as a witness. The People sufficiently established that it was reasonable to expect that the friend would testify favorably for defendant (see People v Savinon, 100 NY2d 192, 200-201 [2003]). Since none of the trial witnesses actually saw who fired the shot, and given the uncalled witness’s close proximity to the crime, the witness would have been able to provide material noncumulative testimony bearing on the contested issue of defendant’s mental state.
Defendant’s remaining claims are unpreserved and we decline to review them in the interest of justice. Were we to review those claims, we would find them to be without merit. Concur— Mazzarelli, J.P, Sweeny and Malone, JJ.